Citation Nr: 0500797	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1997, for the award of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized service from May 1946 to March 
1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO awarded a total rating for 
compensation based upon individual unemployability, effective 
November 23, 1998.  

In a May 2003 rating decision, the RO determined that it had 
committed clear and unmistakable error in assigning an 
effective date of November 23, 1998, for the award of both 
service connection for pulmonary tuberculosis, far advanced, 
activity undetermined, with bronchiectasis, emphysema, and 
recurrent hemoptysis, and a total rating for compensation 
based upon individual unemployability, and determined that 
the correct effective date was November 4, 1997.


FINDINGS OF FACT

1.  Service connection for pulmonary tuberculosis was 
originally denied in November 1950.  Applications to reopen 
the claim were denied multiple times, with the last one 
occurring in December 1994.  The veteran did not appeal the 
December 1994 denial to reopen the claim for service 
connection for pulmonary tuberculosis.  It is final.

2.  On November 4, 1997, the veteran filed an application to 
reopen the claim for service connection for pulmonary 
tuberculosis.   

3.  In January 2001, the RO granted service connection for 
pulmonary tuberculosis, far advanced, activity undetermined, 
with bronchiectasis, emphysema, and recurrent hemoptysis, and 
assigned a 60 percent evaluation, effective November 23, 
1998.  

4.  On July 24, 2001, the veteran submitted a VA Form 21-
8940, Veteran's Application For Increased Compensation Based 
On Unemployability, claiming that the cause of his 
unemployability was due to the service-connected pulmonary 
tuberculosis, far advanced, activity undetermined, with 
bronchiectasis, emphysema, and recurrent hemoptysis.

5.  In a May 2003 rating decision, the RO determined that it 
had committed clear and unmistakable error in the July 2001 
rating decision in assigning an effective date of November 
23, 1998, for the award of both service connection for 
pulmonary tuberculosis, far advanced, activity undetermined, 
with bronchiectasis, emphysema, and recurrent hemoptysis, and 
a total rating for compensation based upon individual 
unemployability and assigned an effective date of November 4, 
1997.

6.  An effective date earlier than November 4, 1997, is 
legally precluded.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 7, 
1997, for the award of a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110.  38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1950, the veteran filed a claim for service 
connection for pulmonary tuberculosis, which was denied in a 
November 1950 rating decision.  The veteran did not timely 
appeal that determination.  He filed multiple applications to 
reopen from 1952 to 1991, which claims were denied.  The 
veteran was informed of each of these denials, including his 
appellate rights.  In a December 1994 rating decision, the RO 
denied reopening the claim for service connection for 
pulmonary tuberculosis.  The veteran was notified of that 
determination that same month, including his appellate 
rights, and he did not appeal the decision.  These rating 
decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103.  

The next communication received from the veteran was on 
November 4, 1997, wherein he indicated he was seeking service 
connection for pulmonary tuberculosis.  

The veteran's claim was initially denied by the RO, but in a 
January 23, 2001, rating decision, the RO reopened the claim 
and granted service connection for pulmonary tuberculosis, 
far advanced, activity undetermined, with bronchiectasis, 
emphysema, and recurrent hemoptysis, and assigned a 
60 percent evaluation, effective November 23, 1998.  The 
veteran had been service connected for bilateral maxillary 
and frontal sinusitis since December 1950 with a 
noncompensable evaluation.

On July 24, 2001, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability, asserting that he was unable to work as a 
result of pulmonary tuberculosis.  He claimed that he last 
worked in 1963.

In July 2002, the RO granted a total rating for compensation 
based upon individual unemployability, effective November 23, 
1998.  The veteran appealed the effective date, and the RO 
subsequently granted an effective date of November 4, 1997, 
for both the award of service connection for pulmonary 
tuberculosis, far advanced, activity undetermined, with 
bronchiectasis, emphysema, and recurrent hemoptysis, and a 
total rating for compensation based upon individual 
unemployability.  The veteran claims that he warrants an 
effective date going back to 1950, as he has been pursuing 
his claim for service connection for pulmonary tuberculosis 
since that time.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002); see also 
38 C.F.R. § 3.400 (2004).

In a claim for an increased evaluation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  Otherwise, 
the date of receipt of the claim controls.  38 C.F.R. 
§ 3.400(o)(2).

A total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

The Board notes that prior to the grant of service connection 
for pulmonary tuberculosis, far advanced, activity 
undetermined, with bronchiectasis, emphysema, and recurrent 
hemoptysis, the veteran was service connected for bilateral 
maxillary and frontal sinusitis with a noncompensable 
evaluation.  Thus, a total rating for compensation based upon 
individual unemployability was neither warranted or even 
available to the veteran.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the RO's grant of a total rating for compensation based 
upon individual unemployability was predicated solely on the 
grant of service connection for pulmonary tuberculosis, far 
advanced, activity undetermined, with bronchiectasis, 
emphysema, and recurrent hemoptysis, which had been assigned 
an evaluation of 60 percent, effective November 4, 1997.  
Thus, as of November 4, 1997, the veteran met the 
requirements for consideration of a total rating for 
compensation based upon individual unemployability.  
Therefore, the RO's grant of an effective date of November 4, 
1997, for the award of a total rating for compensation based 
upon individual unemployability, is consistent with both the 
facts and the governing legal authority.  An effective date 
earlier than November 4, 1997, for the award of a total 
rating for compensation based upon individual unemployability 
is legally precluded, as the veteran had only a 
noncompensable service-connected disability prior to that 
date.

Although not on appeal, the Board notes that the RO assigned 
the correct effective date for the grant of service 
connection for pulmonary tuberculosis, far advanced, activity 
undetermined, with bronchiectasis, emphysema, and recurrent 
hemoptysis.  A claim for service connection for pulmonary 
tuberculosis and applications to reopen the claim for service 
connection for pulmonary tuberculosis had been denied 
previously, with the last denial occurring in December 1994.  
An effective date earlier than November 4, 1997, for the 
award of service connection for pulmonary tuberculosis, far 
advanced, activity undetermined, with bronchiectasis, 
emphysema, and recurrent hemoptysis, is legally precluded.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date 
of an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
("The Court thus holds that the effective-date statute, 
38 U.S.C. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed").  The veteran's application to reopen 
the claim for entitlement to service connection for pulmonary 
tuberculosis was granted based upon his November 4, 1997, 
application to reopen that claim.  The Board finds that this 
is the earliest effective date possible for both the grant of 
service connection for pulmonary tuberculosis and the grant 
of a total rating for compensation based upon individual 
unemployability based upon the facts in this case and the law 
and regulations.  See id.

Additionally, there is nothing in the record between the 
December 1994 rating decision and the veteran's November 4, 
1997, application to reopen the claim for service connection 
for pulmonary tuberculosis that would establish an informal 
application to reopen the claim for service connection for 
pulmonary tuberculosis prior to November 1997.  See 38 C.F.R. 
§§ 3.1, 3.155 (2004).  In fact, there is nothing in the 
claims file between the December 1994 notification and the 
veteran's November 1997 application.

The veteran has asserted that there is evidence in the record 
that shows that he has been pursuing his claim for service 
connection for pulmonary tuberculosis since 1950.  Such 
assertion is accurate, as the veteran attempted to reopen the 
claim for service connection for pulmonary tuberculosis 
multiple times between 1950 and 1994.  However, the 
applications were denied, and the veteran did not appeal the 
denials, and those determinations by the RO became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Prior to November 4, 1997, the veteran had a service-
connected disability that was noncompensable.  There is no 
evidence in the claims file to show that the service-
connected bilateral maxillary and frontal sinusitis had 
caused the veteran to be unemployable.  Also, prior to 
November 4, 1997, the veteran did not meet the schedular 
criteria for a total rating for compensation based upon 
individual unemployability.  Thus, as stated above, a total 
rating for compensation based upon individual unemployability 
was not available to the veteran prior to that date.  An 
effective date earlier than November 4, 1997, for a total 
rating for compensation based upon individual unemployability 
is legally precluded.  There is no statute or regulation that 
would allow an earlier effective date.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  The Board finds, however, 
that the statute and the regulations are inapplicable in this 
case.  VA's General Counsel issued a decision, which found 
that under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 2004); see also Manning v. Principi, 
16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (Court held that the VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  
Therefore, in a case such as this, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, for the reasons stated above.  


ORDER

Entitlement to an effective date earlier than November 4, 
1997, for the award of a total rating for compensation based 
upon individual unemployability is denied.



__________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


